Citation Nr: 1610276	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-23 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Survivors' and Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1994 to July 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

At the Veteran's request, the Board scheduled the Veteran for a September 2011 hearing at the Atlanta RO.  In September 2011, the Veteran requested that the hearing be canceled.  Because the Veteran canceled his hearing, the Board finds that the request for hearing has been withdrawn and the Board may issue a decision in this case.


FINDING OF FACT

The Veteran is not considered to have a permanent and total service-connected disability.


CONCLUSION OF LAW

The eligibility requirements for DEA benefits under Chapter 35, Title 38, of the United States Code, have not been met.  38 U.S.C.A. § 3501, 3510 (West 2014); 38 C.F.R. § 3.807, 21.3021 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this matter, the Veteran alleges his spouse is eligible for DEA benefits because  his service-connected nephrotic syndrome was rated 100 percent disabling effective November 2005 and had not improved between 2005 and 2009 (when his spouse filed for DEA benefits).  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a Veteran who (1) was discharged from service under conditions other than dishonorable and (2) has a permanent and total service-connected disability.  38 U.S.C.A. § 3501(a), (d); 38 C.F.R. § 3.807.

Generally, a total disability is considered to exist when a veteran experiences any impairment of mind or body that renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  Total disability may or may not be permanent. 38 C.F.R. § 3.340.  A permanent total disability exists where "impairment is reasonably certain to continue throughout the life of the disabled person."  38 C.F.R. § 3.340(b).  The age of the disabled person may be considered in determining permanence. 38 C.F.R. § 3.340(b).  Once permanence is established, a veteran need not undergo further VA examinations in order to retain a 100 percent disability rating for the permanent disability. See 38 C.F.R. § 3.327(b)(2)(iii).

In this case, the Veteran's spouse is not eligible for DEA benefits.  The Veteran was honorably discharged from the Army in July 2005 and therefore meets the first elements of DEA eligibility.  The Veteran does not meet the second element of DEA eligibility, however, because he does not experience a total and permanent disability.  A review of the record shows that the Veteran's nephrotic syndrome was rated 100 percent disabling from November 2005 through November 2012.  This rating was reduced to 60 percent effective December 2012 after a June 2012 VA contract examination determined the Veteran's kidney condition had improved following a kidney transplant.  This VA contract examination also found that the Veteran's kidney condition did not affect his ability to work.  Thus, the Veteran's nephrotic syndrome does not qualify as permanent or total because it improved after transplant surgery and is not totally disabling. 

The Board notes that the Veteran is service connected for additional disabilities, although the Veteran has not claimed that these conditions are permanent and total.  Each of these conditions is currently rated 10 percent disabling, and the medical evidence of record does not support a finding that these conditions are permanently and totally disabling.  Moreover, the Veteran's 80 percent combined disability evaluation is less than a total 100 percent rating, and, as noted, the Veteran has not alleged that these conditions are permanent.   

Without evidence indicating that the Veteran is totally and permanently disabled due to his service-connected disabilities, there is no basis upon which the Board may find that his spouse meets the basic eligibility requirements for DEA benefits. In reaching this decision, the Board is sympathetic to the Veteran's contentions regarding his disability. Regretfully, the Board lacks the discretion to award education benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  See 38 U.S.C.A. § 7104; McTighe v. Brown, 7 Vet. App. 29, 30  (1994).  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant eligibility for DEA benefits under Chapter 35.  Therefore, the Board concludes that the Veteran's spouse is not eligible to receive educational assistance benefits under Chapter 35.  


Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has certain duties to notify and assist a claimant in the substantiation of a claim for benefits.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.102, 3.159.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  

In the present case, the Board acknowledges that no VCAA letter was sent to the Veteran regarding this issue.  VCAA notice is not necessary, however, because VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code, contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For the present case, specific VCAA notice is not required because 38 C.F.R. § 21.1031 contains applicable regulatory notification procedures for education claims, while VA's duty to assist is outlined under 38 C.F.R. § 21.1032. 

Furthermore, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here where the Veteran does not have a total disability.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.


ORDER

Entitlement to DEA benefits under Chapter 35 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


